               Case 18-10601-MFW                Doc 1647         Filed 11/02/18         Page 1 of 4



                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

------------------------------------------------------------------------- x
In re:                                                                    : Chapter 11
                                                                          :
THE WEINSTEIN COMPANY HOLDINGS LLC, ET AL., : Case No. 18-10601 (MFW)
                                                                          :
                  Debtors.1                                               : (Jointly Administered)
                                                                          :
------------------------------------------------------------------------- x Related Docket No. 1635

                                                                                Hearing Date: Nov. 6, 2018 at
                                                                                2:00 p.m.

    SUPPLEMENTAL STATEMENT OF FIRST REPUBLIC BANK IN CONNECTION
    WITH MOTION FOR ORDER GRANTING RELIEF FROM AUTOMATIC STAY
              FOR CAUSE AND GRANTING RELATED RELIEF

        First Republic Bank (“First Republic”) hereby files this supplemental statement (the

“Statement”) to bring to the Court’s attention recently discovered facts in connection with the

Motion of First Republic Bank for Order Granting Relief from Automatic Stay for Cause and

Granting Related Relief [Docket No. 1635] (the “Lift Stay Motion”).2                             In support of this

Statement, First Republic respectfully states as follows:

                                         THE LIFT STAY MOTION

        1.        First Republic filed the Lift Stay Motion on October 30, 2018; on November 1,

2018, the Court entered its Order granting First Republic’s request to shorten notice and schedule

a hearing on the Lift Stay Motion on November 6, 2018 at 2:00 p.m.3


1
    The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837).
    The mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York,
    New York 10013. Due to the large number of debtors in these cases, which are being jointly administered for
    procedural purposes only, a complete list of the Debtors and the last four digits of their federal tax identification
    is not provided herein. A complete list of such information may be obtained on the website of the Debtors’
    claims and noticing agent at http://dm.epiq11.com/twc.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings given to such terms in the Lift
    Stay Motion.
3
    See Order (I) Granting Motion to Shorten Notice Period with Respect to Motion of First Republic Bank for
    Order Granting Relief from Automatic Stay for Cause and Granting Related Relief and (II) Setting Hearing
    Date [Docket No. 1643].
               Case 18-10601-MFW                Doc 1647        Filed 11/02/18   Page 2 of 4



        2.       As described therein, the Lift Stay Motion was precipitated by First Republic

becoming aware that Lantern had taken various actions to exercise control over, and hold itself

out as the owner of, the Film and its associated rights and interests. Among other actions, this

included Lantern (through a sales agent) sending invoices to certain film distributors requesting

payment related to the Film. At the time of the filing of the Lift Stay Motion (and as stated

therein) First Republic did not know whether the invoices in question directed that payment be

made to Lantern or to First Republic, or whether Lantern had in fact collected any such

payments.

              NEW INFORMATION SINCE FILING OF LIFT STAY MOTION

        3.       The same day it filed the Lift Stay Motion, First Republic sent a “cease and desist

letter” to Lantern.4 Among other things, the cease and desist letter demanded

        that Lantern (i) provide an accounting of any funds already paid on
        account of any invoices issued in connection with the Film, including by
        13 Films or by Lantern, and remit any such funds that were not paid
        directly into the “Polaroid Collection Account” held by First Republic and
        (ii) ensure that any such funds collected in the future are deposited directly
        into such account.

        4.       On October 31, 2018, First Republic received an email from Lantern advising, for

the first time, that Lantern had, in fact, received funds derived from the Film into its own bank

account.5 Upon information and belief, Lantern received most or all of those funds on or around

October 22, 2018, but only notified First Republic of this fact after the Lift Stay Motion was

filed and the cease and desist letter was sent. Lantern asked for wire instructions in order to send

the funds to First Republic, and First Republic provided a response including wire instructions.

First Republic also asked how and why Lantern came to possess First Republic’s collateral and



4
    A copy of the cease and desist letter is attached hereto as Exhibit A.
5
    A copy of this email is attached hereto as Exhibit B.


                                                          2
               Case 18-10601-MFW               Doc 1647         Filed 11/02/18   Page 3 of 4



for additional information.6         As stated in the Lift Stay Motion, any such funds are First

Republic’s collateral.

        5.       In addition, Lantern and/or its sales agent had, unbeknownst to First Republic,

scheduled a showing of the Film for potential distributors that was canceled after the Lift Stay

Motion was filed (First Republic learned about the showing and its cancelation from a press

report). The only conclusion First Republic can draw is that Lantern is in possession of First

Republic collateral needed to exploit and distribute the Film, including physical film and

marketing materials, contracts, license agreements, books and records and other collateral. All

such collateral should be turned over to First Republic. As of the filing of this Statement,

Lantern has not turned over any funds or collateral to First Republic (or, as far as First Republic

is aware, to the Debtors).




6
    A copy of this email is attached hereto as Exhibit C.


                                                            3
             Case 18-10601-MFW          Doc 1647       Filed 11/02/18   Page 4 of 4



       WHEREFORE, First Republic respectfully requests that the Court (i) grant the Lift Stay

Motion and (ii) in doing so, find that any funds paid to or collected by Lantern in connection

with the Film are and remain First Republic’s collateral and, together with any other of First

Republic’s collateral in Lantern’s possession, should be turned over to First Republic.


Dated: November 2, 2018                             ASHBY & GEDDES, P.A.

                                                    /s/ William P. Bowden
                                                    William P. Bowden, Esq. (#2553)
                                                    Katharina Earle, Esq. (#6348)
                                                    500 Delaware Avenue, 8th Floor
                                                    P.O. Box 1150
                                                    Wilmington, DE 19899
                                                    Telephone: (302) 654-1888
                                                    Facsimile: (302) 654-2067

                                                    -and-

                                                    PAUL HASTINGS LLP

                                                    Andrew V. Tenzer, Esq.
                                                    200 Park Avenue
                                                    New York, NY 10166
                                                    Telephone: (212) 318-6000
                                                    Facsimile: (212) 230-7699
                                                    andrewtenzer@paulhastings.com

                                                    Susan Z. Williams, Esq.
                                                    1999 Avenue of the Stars
                                                    Los Angeles, CA 90067
                                                    Telephone: (310) 620-5700
                                                    Facsimile: (310) 620-5899
                                                    susanwilliams@paulhastings.com

                                                    Counsel for First Republic Bank




                                                4
